Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 1 of 101 PageID #: 309



  Michael Grinblat (4159752)
  Law Offices of Michael Grinblat
  817 Broadway, Fourth Floor
  New York, NY 10003
  Tel: (347) 796-0712
  Fax: (212) 202-5130
  Email: michael.grinblatesq@gmail.com
  Attorney for the Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                  IN AND FOR THE EASTERN DISTRICT OF NEW YORK

  SEMYON GRINBLAT, individually and               AFFIDAVIT OF ATTORNEY’S FEES,
  on behalf of all others similarly situated,        COSTS AND EXPENSES AND
                                                          DECLARATION
                                     Plaintiff,

                    -against-

  H & 6 ASSOCIATE INC., JOHN DOE 1-                   CASE NO.: 19-cv-2034-LDH-SMG
  X, persons yet unknown, Limited Liability
  Companies, Partnerships, Corporations 1-
  X, entities yet unknown,

                                  Defendants.



         The present Affidavit of Attorney’s Fees, Costs and Expenses and Declaration is

  submitted pursuant to the Court’s Report and Recommendation [Document 17].

         The Plaintiff demands that the Defendant, H & 6 ASSOCIATE INC., compensates him

  for his attorney’s fees for 52.7 hours of time at the rate of $544 per hour, for the secretarial

  services for 11 hours of time at $75 per hour and for costs and expenses in the amount of

  $894.02, for the total amount of $30,387.82. These fees, costs and expenses are itemized on the

  invoice [Exhibit 1].

         The Plaintiff demands that the Defendant compensates his attorney at the rate of $544 per

  hour. This amount is based on the United States Attorney Office’s Attorney’s Fees Matrix


                                                  1
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 2 of 101 PageID #: 310



  [Exhibit 2], which has been adapted by the courts. The undersigned counsel has substantial

  experience. He was admitted to practice in 2003 and practiced law for over 16 years.

         The Plaintiff’s attorney kept records of his expenses [Exhibit 3] and sent numerous

  letters, including many letters to the Defendant, in which he informed its chief executive officer

  of the status of the litigation and invited him or her to enter into settlement negotiations in order

  to avoid prolonged litigation and spending money on attorney’s fees and expenses [Exhibit 4].

  The Defendant has failed to respond to the correspondence of the undersigned counsel.

         I declare under penalty of perjury that the foregoing is true and correct.



  February 11, 2020

  Respectfully submitted,




  Michael Grinblat, Esq. (4159752)

  Attorney for the Plaintiff
  Law Offices of Michael Grinblat
  817 Broadway, Fourth Floor
  New York, NY 10003
  Tel: (347) 796-0712
  Fax: (212) 202-5130
  Email: michael.grinblatesq@gmail.com




                                                   2
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 3 of 101 PageID #: 311



                                 CERTIFICATE OF SERVICE

         I certify that on this 11th day of February, 2020, I filed the foregoing Affidavit of

  Attorney’s Fees, Costs and Expenses and Declaration with the Court via CM/ECF, which caused

  notice to be served upon all e-filing counsel of record. On the same date I also served the

  following, via U.S. Mail, by Priority Mail, Signature Requested, postage prepaid:



  H & 6 Associate Inc.
  170-22 Jamaica Avenue
  Jamaica, NY 11432


  (The above is the address to which the New York Department of State mails process, if accepted
  on behalf of the entity. No registered agent is listed on the New York Department of State
  website. The above is also the entity’s business address, at which it is presently conducting its
  business.)




                                                 3
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 4 of 101 PageID #: 312




                             EXHIBIT 1


                              INVOICE
         Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 5 of 101 PageID #: 313


       Law Offices of Michael Grinblat                                                                              INVOICE
       Law Offices of Michael Grinblat                                                                              Number               1
       817 Broadway, 4th Fl.
       New York, NY 10003                                                                                           Issue Date 2/8/2020
       michael.grinblatesq@gmail.com
                                                                                                                    Due Date   3/9/2020
       michael.grinblatesq@gmail.com
       O: (347) 796-0712
       F: (212) 202-5130


       Bill To:
       Semyon Grinblat




       Time Entries

         Time Entries                                                                 Billed By      Rate   Hours                  Sub

             Communicate (with client)                                                 Michael    $544.00   0.40               $217.60
             12/11/2018                                                                Grinblat
             Discussed with the client his visit to the Subject Facility, including
             the inconveniences he experienced, the kind, type and extent of
             violations of the ADA and whether to file a legal action against the
             Subject Facility.


             Travel                                                                    Michael    $544.00   1.00               $544.00
             12/18/2018                                                                Grinblat
             Travelled to and from the Subject Facility in order to investigate the
             violations of the ADA.


             Investigation                                                             Michael    $544.00   0.70               $380.80
             12/18/2018                                                                Grinblat
             Investigation, examination analysis and measurement of ADA
             violations.


             Prepare for Mailing/Mailing                                               Michael     $75.00   0.50                $37.50
             1/30/2019                                                                 Grinblat
             Worked on mailing to the defendant, H & 6 Associate Inc., by priority
             mail, signature confirmation requested, of Report and
             Recommendation of Magistrate Judge Steven M. Gold regarding the
             Motion for Default Judgment. With that correspondence I included
             copies of the 12-page Report and Recommendation, Motion for
             Default Judgment with all exhibits and the Court's notice received by
             ECF regarding the Report and Recommendation.

             Printed pages of the documents, printed the cover letter, paid for
             postage and mailing label at USPS.com, printed label, attached label
             to the envelope, inserted documents in the envelope and mailed it;
             recorded cost of mailing into the software.

             SECRETARIAL RATE


             Research                                                                  Michael    $544.00   1.00               $544.00
             4/5/2019                                                                  Grinblat
             Researched corporate identities of the defendants in order to
             determine against what entities and/or individuals the legal action
             should be filed. Conducted research on the site of the Department of
             Corporations and on ACRIS.




Invoice #1                                                                                                                        Page 1 of 25
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 6 of 101 PageID #: 314
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 7 of 101 PageID #: 315
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 8 of 101 PageID #: 316
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 9 of 101 PageID #: 317
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 10 of 101 PageID #: 318
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 11 of 101 PageID #: 319
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 12 of 101 PageID #: 320
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 13 of 101 PageID #: 321
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 14 of 101 PageID #: 322
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 15 of 101 PageID #: 323
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 16 of 101 PageID #: 324
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 17 of 101 PageID #: 325
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 18 of 101 PageID #: 326
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 19 of 101 PageID #: 327
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 20 of 101 PageID #: 328
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 21 of 101 PageID #: 329
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 22 of 101 PageID #: 330
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 23 of 101 PageID #: 331
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 24 of 101 PageID #: 332
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 25 of 101 PageID #: 333
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 26 of 101 PageID #: 334
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 27 of 101 PageID #: 335
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 28 of 101 PageID #: 336
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 29 of 101 PageID #: 337
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 30 of 101 PageID #: 338




                             EXHIBIT 2


             USAO ATTORNEY’S FEES
                    MATRIX
       Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 31 of 101 PageID #: 339



                                    USAO ATTORNEY’S FEES MATRIX — 2015-2019

                                            Revised Methodology starting with 2015-2016 Year

                        Years (Hourly Rate for June 1 – May 31, based on change in PPI-OL since January 2011)

Experience         2015-16     2016-17     2017-18     2018-19

 31+ years           568          581         602         613

21-30 years          530          543         563         572

16-20 years          504          516         536         544

11-15 years          455          465         483         491

 8-10 years          386          395         410         417

     6-7 years       332          339         352         358

     4-5 years       325          332         346         351

     2-3 years       315          322         334         340

Less than 2          284          291         302         307
  years

Paralegals &         154          157         164         166
Law Clerks

                                                             Explanatory Notes

1.         This matrix of hourly rates for attorneys of varying experience levels and paralegals/law clerks has been prepared by
           the Civil Division of the United States Attorney's Office for the District of Columbia (USAO) to evaluate requests for
           attorney’s fees in civil cases in District of Columbia courts. The matrix is intended for use in cases in which a fee-
           shifting statute permits the prevailing party to recover “reasonable” attorney’s fees. See, e.g., 42 U.S.C. § 2000e-5(k)
           (Title VII of the 1964 Civil Rights Act); 5 U.S.C. § 552(a)(4)(E) (Freedom of Information Act); 28 U.S.C. § 2412(b)
           (Equal Access to Justice Act). The matrix has not been adopted by the Department of Justice generally for use
           outside the District of Columbia, or by other Department of Justice components, or in other kinds of cases. The
           matrix does not apply to cases in which the hourly rate is limited by statute. See 28 U.S.C. § 2412(d).

2.         A “reasonable fee” is a fee that is sufficient to attract an adequate supply of capable counsel for meritorious cases.
           See, e.g., Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010). Consistent with that definition, the hourly rates
           in the above matrix were calculated from average hourly rates reported in 2011 survey data for the D.C. metropolitan
           area, which rates were adjusted for inflation with the Producer Price Index-Office of Lawyers (PPI-OL) index. The
           survey data comes from ALM Legal Intelligence’s 2010 & 2011 Survey of Law Firm Economics. The PPI-OL index
           is available at http://www.bls.gov/ppi. On that page, under “PPI Databases,” and “Industry Data (Producer Price
           Index - PPI),” select either “one screen” or “multi-screen” and in the resulting window use “industry code” 541110
           for “Offices of Lawyers” and “product code” 541110541110 for “Offices of Lawyers.” The average hourly rates
           from the 2011 survey data are multiplied by the PPI-OL index for May in the year of the update, divided by 176.6,
           which is the PPI-OL index for January 2011, the month of the survey data, and then rounding to the nearest whole
           dollar (up if remainder is 50¢ or more).

3.         The PPI-OL index has been adopted as the inflator for hourly rates because it better reflects the mix of legal services
           that law firms collectively offer, as opposed to the legal services that typical consumers use, which is what the CPI-
     Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 32 of 101 PageID #: 340



        Legal Services index measures. Although it is a national index, and not a local one, cf. Eley v. District of Columbia,
        793 F.3d 97, 102 (D.C. Cir. 2015) (noting criticism of national inflation index), the PPI-OL index has historically
        been generous relative to other possibly applicable inflation indexes, and so its use should minimize disputes about
        whether the inflator is sufficient.

4.      The methodology used to compute the rates in this matrix replaces that used prior to 2015, which started with the
        matrix of hourly rates developed in Laffey v. Northwest Airlines, Inc. 572 F. Supp. 354 (D.D.C. 1983), aff’d in part,
        rev’d in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984), cert. denied, 472 U.S. 1021 (1985), and then adjusted
        those rates based on the Consumer Price Index for All Urban Consumers (CPI-U) for the Washington-Baltimore
        (DC-MD-VA-WV) area. Because the USAO rates for the years 2014-15 and earlier have been generally accepted as
        reasonable by courts in the District of Columbia, see note 9 below, the USAO rates for those years will remain the
        same as previously published on the USAO’s public website. That is, the USAO rates for years prior to and
        including 2014-15 remain based on the prior methodology, i.e., the original Laffey Matrix updated by the CPI-U for
        the Washington-Baltimore area. See Citizens for Responsibility & Ethics in Washington v. Dep’t of Justice, 142 F.
        Supp. 3d 1 (D.D.C. 2015) and Declaration of Dr. Laura A. Malowane filed therein on Sept. 22, 2015 (Civ. Action No.
        12-1491, ECF No. 46-1) (confirming that the USAO rates for 2014-15 computed using prior methodology are
        reasonable).

5.      Although the USAO will not issue recalculated Laffey Matrices for past years using the new methodology, it will not
        oppose the use of that methodology (if properly applied) to calculate reasonable attorney’s fees under applicable fee-
        shifting statutes for periods prior to June 2015, provided that methodology is used consistently to calculate the entire
        fee amount. Similarly, although the USAO will no longer issue an updated Laffey Matrix computed using the prior
        methodology, it will not oppose the use of the prior methodology (if properly applied) to calculate reasonable
        attorney’s fees under applicable fee-shifting statutes for periods after May 2015, provided that methodology is used
        consistently to calculate the entire fee amount.

6.      The various “brackets” in the column headed “Experience” refer to the attorney’s years of experience practicing law.
        Normally, an attorney’s experience will be calculated starting from the attorney’s graduation from law school. Thus,
        the “Less than 2 years” bracket is generally applicable to attorneys in their first and second years after graduation
        from law school, and the “2-3 years” bracket generally becomes applicable on the second anniversary of the
        attorney’s graduation (i.e., at the beginning of the third year following law school). See Laffey, 572 F. Supp. at 371.
        An adjustment may be necessary, however, if the attorney’s admission to the bar was significantly delayed or the
        attorney did not otherwise follow a typical career progression. See, e.g., EPIC v. Dep’t of Homeland Sec., 999
        F. Supp. 2d 61, 70-71 (D.D.C. 2013) (attorney not admitted to bar compensated at “Paralegals & Law Clerks” rate);
        EPIC v. Dep’t of Homeland Sec., 982 F. Supp. 2d 56, 60-61 (D.D.C. 2013) (same). The various experience levels
        were selected by relying on the levels in the ALM Legal Intelligence 2011 survey data. Although finer gradations in
        experience level might yield different estimates of market rates, it is important to have statistically sufficient
        sample sizes for each experience level. The experience categories in the current USAO Matrix are based on
        statistically significant sample sizes for each experience level.

7.      ALM Legal Intelligence’s 2011 survey data does not include rates for paralegals and law clerks. Unless and until
        reliable survey data about actual paralegal/law clerk rates in the D.C. metropolitan area become available, the USAO
        will compute the hourly rate for Paralegals & Law Clerks using the most recent historical rate from the USAO’s
        former Laffey Matrix (i.e., $150 for 2014-15) updated with the PPI-OL index. The formula is $150 multiplied by the
        PPI-OL index for May in the year of the update, divided by 194.3 (the PPI-OL index for May 2014), and then
        rounding to the nearest whole dollar (up if remainder is 50¢ or more).

8.      The USAO anticipates periodically revising the above matrix if more recent reliable survey data becomes available,
        especially data specific to the D.C. market, and in the interim years updating the most recent survey data with the
        PPI-OL index, or a comparable index for the District of Columbia if such a locality-specific index becomes available.

9.      Use of an updated Laffey Matrix was implicitly endorsed by the Court of Appeals in Save Our Cumberland
        Mountains v. Hodel, 857 F.2d 1516, 1525 (D.C. Cir. 1988) (en banc). The Court of Appeals subsequently stated that
        parties may rely on the updated Laffey Matrix prepared by the USAO as evidence of prevailing market rates for
        litigation counsel in the Washington, D.C. area. See Covington v. District of Columbia, 57 F.3d 1101, 1105 & n.14,
        1109 (D.C. Cir. 1995), cert. denied, 516 U.S. 1115 (1996). Most lower federal courts in the District of Columbia
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 33 of 101 PageID #: 341



   have relied on the USAO’s Laffey Matrix, rather than the so-called “Salazar Matrix” (also known as the “LSI Matrix”
   or the “Enhanced Laffey Matrix”), as the “benchmark for reasonable fees” in this jurisdiction. Miller v. Holzmann,
   575 F. Supp. 2d 2, 18 n.29 (D.D.C. 2008) (quoting Pleasants v. Ridge, 424 F. Supp. 2d 67, 71 n.2 (D.D.C. 2006));
   see, e.g., Joaquin v. Friendship Pub. Charter Sch., 188 F. Supp. 3d 1 (D.D.C. 2016); Prunty v. Vivendi, 195 F. Supp.
   3d 107 (D.D.C. 2016); CREW v. U.S. Dep’t of Justice, 142 F. Supp. 3d 1 (D.D.C. 2015); McAllister v. District of
   Columbia, 21 F. Supp. 3d 94 (D.D.C. 2014); Embassy of Fed. Republic of Nigeria v. Ugwuonye, 297 F.R.D. 4, 15
   (D.D.C. 2013); Berke v. Bureau of Prisons, 942 F. Supp. 2d 71, 77 (D.D.C. 2013); Fisher v. Friendship Pub. Charter
   Sch., 880 F. Supp. 2d 149, 154-55 (D.D.C. 2012); Sykes v. District of Columbia, 870 F. Supp. 2d 86, 93-96 (D.D.C.
   2012); Heller v. District of Columbia, 832 F. Supp. 2d 32, 40-49 (D.D.C. 2011); Hayes v. D.C. Public Schools, 815
   F. Supp. 2d 134, 142-43 (D.D.C. 2011); Queen Anne’s Conservation Ass’n v. Dep’t of State, 800 F. Supp. 2d 195,
   200-01 (D.D.C. 2011); Woodland v. Viacom, Inc., 255 F.R.D. 278, 279-80 (D.D.C. 2008); American Lands Alliance
   v. Norton, 525 F. Supp. 2d 135, 148-50 (D.D.C. 2007). But see, e.g., Salazar v. District of Columbia, 123 F. Supp.
   2d 8, 13-15 (D.D.C. 2000). Since initial publication of the instant USAO Matrix in 2015, numerous courts similarly
   have employed the USAO Matrix rather than the Salazar Matrix for fees incurred since 2015. E.g., Electronic
   Privacy Information Center v. United States Drug Enforcement Agency, 266 F. Supp. 3d 162, 171 (D.D.C. 2017)
   (“After examining the case law and the supporting evidence offered by both parties, the Court is persuaded that the
   updated USAO matrix, which covers billing rates from 2015 to 2017, is the most suitable choice here.”) (requiring re-
   calculation of fees that applicant had computed according to Salazar Matrix); Clemente v. FBI, No. 08-1252 (BJR)
   (D.D.C. Mar. 24, 2017), 2017 WL 3669617, at *5 (applying USAO Matrix, as it is “based on much more current data
   than the Salazar Matrix”); Gatore v. United States Dep’t of Homeland Security, 286 F. Supp. 3d 25, 37 (D.D.C.
   2017) (although plaintiff had submitted a “‘great deal of evidence regarding [the] prevailing market rates for complex
   federal litigation’ to demonstrate that its requested [Salazar] rates are entitled to a presumption of reasonableness, . . .
   the Court nonetheless concludes that the defendant has rebutted that presumption and shown that the current USAO
   Matrix is the more accurate matrix for estimating the prevailing rates for complex federal litigation in this District”);
   DL v. District of Columbia, 267 F. Supp. 3d 55, 70 (D.D.C. 2017) (“the USAO Matrix ha[s] more indicia of
   reliability and more accurately represents prevailing market rates” than the Salazar Matrix). The USAO contends
   that the Salazar Matrix is fundamentally flawed, does not use the Salazar Matrix to determine whether fee awards
   under fee-shifting statutes are reasonable, and will not consent to pay hourly rates calculated with the methodology
   on which that matrix is based. The United States recently submitted an appellate brief that further explains the
   reliability of the USAO Matrix vis-à-vis the Salazar matrix. See Br. for the United States as Amicus Curiae
   Supporting Appellees, DL v. District of Columbia, No. 18-7004 (D.C. Cir. filed July 20, 2018).
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 34 of 101 PageID #: 342




                             EXHIBIT 3


                             RECEIPTS
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 35 of 101 PageID #: 343
0121345Case
       2 1:19-cv-02034-LDH-SMG                      6789ÿÿ19
                                                   Document  ÿÿ9Filed
                                                                     902/11/20
                                                                           ÿ87ÿPage
                                                                                         978936 of 101 PageID #: 344

                                                         3456789ÿ;<4=>97?ÿ@A456789BC<4=>97?8DEFCA749B5GAH
 IJKJÿ  Lÿ
 WÿXYZZ[\Y
          M9
           45NL
              OLJ64
                  PQRS
                     ÿK7TA8=?
                            ÿMG=U
                                4<
                                 A7?
                                   4G=ÿ

 IJKJ]J64PP4=C]J8<^458DF_DPDB5GA                                                                                   qmYrÿsgiÿtrÿuvWtÿ[w
 `abcbdbefggfh\dbYijfkYZlmZgZnkoXp                                                                                          Wvxyyÿsz
 qoxÿXfke[Y{n\ifh|{[wYZ}l\X[f{nkoX
                                                       J4C=ÿ4= ~J64PP4=Cÿ4D?G<T ~37=7C8ÿG_<ÿ3749 ~M_D?GA8<ÿJ8<^458

           IJKJLM945NLOLJ64PÿK7TA8=?ÿMG=U4<A7?4G=
           qe[hZÿoiÿZefggfh\ÿfweÿmZrÿz sÿsq
           sfwfoh[{ÿfhoiX[wfohÿiY\[ifh\ÿomiÿ{[|Y{Zÿk[hÿ|Yÿomhÿfhÿomiÿbefggfh\ÿfZwoinÿioXÿomiÿbefggfh\ÿfZwoiÿomÿk[h
           befgÿs\[fhrÿwi[kÿomiÿg[k[\YrÿoiÿiY}mYZwÿ[ÿiYmhn
           ÿ
             M945NLOLJ64PÿK7TA8=?ÿ8?749Dÿ
             55?ÿÿWuWyWWÿ
             <7=D75?4G=ÿO_A>8<ÿyWuvvÿ
             <7=D75?4G=ÿ7?84A8ÿvyvtuvWtÿvtxtÿszÿqÿ
             <7=D75?4G=ÿAG_=?ÿnÿ
             K7TA8=?ÿ38?6G¡ÿ¢bs£vtÿ
             ÿ
             K<4G<4?Tÿ3749ÿ¤L7Tÿ
             ¥97?ÿR7?8ÿ¦=^89GP8ÿ
             §¨©ªÿª©«¬ÿ§§«©ÿ©¨­®ÿª«©¯ÿ¬¯ÿbY}mYhkYÿmX|YiÿWÿoÿWÿ
             J568¡_98¡ÿ894^8<Tÿ7?8ÿvyWvuvWt
             J64PP8¡ÿ?G ÿ
                             ¢ÿqbÿasaÿ
                             u°ÿq±ÿbqÿ
                             ²ÿ±³´ÿ±ÿWvvv£Wyvvÿ
             ÿ

           Y[ihÿXoiYÿ[|omwÿiY}mYZwfh\ÿ[ÿiYmhÿoh{fhYeYiYn

                                                              O88¡ÿ689Pµÿ
                                                              bY[ikeÿs¶Zÿ
                                                              W£°vv£sb´£abcbÿ
                                                              ÿ
                                                              cifj[kÿco{fkÿ


                                                                       ÿÿ


             mZgZnkoXÿ

!11789"##"717891$14%9&08'(35))*2+,9-&+ 8&8+79.&8./(05)(4(0'0405*25*4*53/'7 #/(05)(4(01431'2 513
0122134Case
       25 1:19-cv-02034-LDH-SMG678Document
                                  9ÿÿÿ7ÿ
                                              9Filed
                                              19   ÿÿÿ5044Page
                                                           02/11/20     55440!37
                                                                               34of" "101 PageID #: 345

                                                       3456789ÿ;<4=>97?ÿ@A456789BC<4=>97?8DEFCA749B5GAH
 IJKJLÿ
 ^ÿ_`aabc`
          M?
           8Aÿ
             N89
               4O8<
                  8PQ
                    ÿRGÿ
                       SC8=?
                           ÿTUVWWVXYTTXVVUZ[WXV\Y\ÿ

 7d?Ge<8f9gFdDfDB5GAÿhbijklm`nopqianarsk_t                                               uviwÿxnmÿ^^wÿyz^{ÿbjÿ^z|z}ÿx~
 uk|ÿ_svb`orcmobj̀aqc_borsk_
    ÿ                                                                                                                              ÿ




        `ookÿ3M Sÿ;MSRw
        kimÿj̀_ÿvbaÿ``ÿ`o`m`ÿjkÿbÿbc`jÿbjÿ^z|z^ÿb_ÿkÿxnmoÿ^^wÿyz^{ÿ
        ÿwÿÿ^zzzr
        umbscÿi_`m|ÿTUVWWVXYTTXVVUZ[WXV\Y\
                                                   ÿ
                                                   N894O8<8PQÿRGÿSC8=?




        ajÿIJKJÿR<754=Cÿjkÿsv`sÿjv`ÿ_kajÿinljklbj̀ÿajbjiaÿkÿpkimÿnbsbc`rÿcÿinÿkmÿM=G<A8PÿN894O8<gÿjkÿcjboop
        nm``ÿjv`ÿbm`aaÿa`ÿkÿpkimÿsk_cÿòjj̀mla`ÿ_boÿbÿ_bbc`ÿpkimÿnbsbc`aÿasv`iòÿjkÿbmm`ÿakkÿukÿinbj̀
        vkÿm`i`jopÿpkiÿm`s``ÿ̀_boaÿmk_ÿ wÿokcÿÿjkÿpkimÿIJKJB5GAÿbsskijr
        bjÿm`ciobmÿinbj̀aÿkÿpkimÿnbsbc`¡ÿJ8?ÿdfÿ?8¢?ÿ798<?Dr



#$%&11789''(717891)14*9+,08!32 5-9.,$-%8(#,8-$7#9,#8/02 43 "0"23"450!17%/02 43 "0"2 213
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 38 of 101 PageID #: 346
0121345Case
       2 1:19-cv-02034-LDH-SMG                      6789ÿÿ19
                                                   Document  ÿÿ9Filed
                                                                     902/11/20
                                                                           ÿ87ÿPage
                                                                                         978939 of 101 PageID #: 347

                                                         2345678ÿ:;3<=86>ÿ?@345678AB;3<=86>7CDEB@638A4F@G
 HIJIÿ  Kÿ
 VÿWXYYZ[X
          L8
           34MK
              NKI53
                  OPQR
                     ÿJ6S@7<>
                            ÿLF<T
                                3;
                                 @6>
                                   3F<ÿ

 HIJI\I53OO3<B\I7;]347CE^COCA4F@                                                                                   plXqÿrfhÿsqÿtuVsÿZv
 _`abacadeffeg[caXhiejXYklYfYmjnWo                                                                                          Vuwxyÿrz
 pnwÿWejdZX{m[heg|{ZvXY}k[WZe{mjnW
                                                       I3B<ÿ3< ~I53OO3<Bÿ3C>F;S ~26<6B7ÿF^;ÿ2638 ~L^C>F@7;ÿI7;]347

           HIJIKL834MKNKI53OÿJ6S@7<>ÿLF<T3;@6>3F<
           pdZgYÿnhÿYdeffeg[ÿevdÿlYqÿz rÿrp
           revengZ{ÿegnhWZvengÿhX[Zheg[ÿnlhÿ{Z|X{YÿjZgÿ|Xÿnlgÿegÿnlhÿadeffeg[ÿeYvnhmÿhnWÿnlhÿadeffeg[ÿeYvnhÿnlÿjZg
           adefÿr[ZegqÿvhZjÿnlhÿfZjZ[XqÿnhÿhX}lXYvÿZÿhXlgm
           ÿ
             L834MKNKI53OÿJ6S@7<>ÿ7>638Cÿ
             44>ÿÿVtxVyxVVÿ
             ;6<C64>3F<ÿN^@=7;ÿyVtuyÿ
             ;6<C64>3F<ÿ6>73@7ÿuyustuVsÿuswxxÿrzÿpÿ
             ;6<C64>3F<ÿ@F^<>ÿmx ÿ
             J6S@7<>ÿ27>5F¡ÿ¢ar£usÿ
             ÿ
             J;3F;3>Sÿ2638ÿ¤K6Sÿ
             ¥86>ÿQ6>7ÿ¦<]78FO7ÿ
             §¨©ªÿª©«¬ÿ§§«©ÿ©¨­®ÿª¤§«ÿª¤ÿaX}lXgjXÿlW|XhÿVÿnÿVÿ
             I457¡^87¡ÿ783]7;Sÿ6>7ÿuyVutuVs
             I53OO7¡ÿ>F rz ¯ÿ°ÿap¯¯rÿ
                             ±ÿ¯zz aa¯ÿ̄ÿ`zrÿpaÿ
                             ttÿrÿapÿ
                             ²ÿtÿ
                             ³ÿ±¯°ÿ±ÿVuuu£VtVÿ
             ÿ

           XZhgÿWnhXÿZ|nlvÿhX}lXYveg[ÿZÿhXlgÿng{egXdXhXm

                                                              N77¡ÿ578O´ÿ
                                                              aXZhjdÿrµYÿ
                                                              V£uu£ra°£`abaÿ
                                                              ÿ
                                                              bheiZjÿbn{ejÿ


                                                                       ÿÿ


              lYfYmjnWÿ
!11789"##"717891$14%9&08'(35))*2+,9-&+ 8&8+79.&8./(05)(4(0'0405*25*4*53/'7 #/(05)(4(0'04051 513
0122134Case
       25 1:19-cv-02034-LDH-SMG
                         6789ÿÿÿDocument
                                     7ÿ9ÿ19
                                                    ÿ102/11/20
                                                          Filed   91!89ÿPage
                                                                               7ÿ504""40
                                                                                      4#$5of5#4101
                                                                                               40%3"PageID
                                                                                                    25#"2 #: 348

                                                      56789:;ÿ=>6?@;9AÿBC6789:;DE>6?@;9A:FGHEC96;D7ICJ
 KLMLNÿOA:CÿP:;6Q:>:RSÿT>I?AÿP:FUVW:7:XA6I?V596;ÿWIIC
 Y Z[\ \[]
 cÿdeffghe
          ^YY][[Z_`\aY]\aÿ

 9iAIj>:X;kHiFXFD7ICÿlgmnopqerstumfrfvwodx                                               yzm{ÿ|rqÿcc{ÿ}~cÿgnÿc}}~ÿ
 yoÿdwzgesvhq sgnefuhdgsvwod
    ÿ                                                                                                                              ÿ




        essoÿ5Oÿ=WO{
        omqÿnedÿgfÿeseqeÿnoÿnzeÿqonÿef{ÿqewernoÿgqeg{ÿoqÿdgsÿqoodÿgn
        c}cÿrdÿoÿ|rqsÿcc{ÿ}~cÿÿÿ{ÿÿc~~~v
        yqgwhÿmd eqÿYZ[\\[]^YY][[Z_`\aY]\a
                              ÿ
                              P:;6Q:>:RSÿT>I?AÿP:FUVW:7:XA6I?V596;ÿWIIC




        fnÿKLMLÿ>97U6?EÿnoÿwzewÿnzeÿdofnÿmrpnopgneÿfngnmfÿoÿtomqÿrgwghevÿhÿmrÿoqÿO?¡I>C:RÿP:;6Q:>kÿnoÿhngsst
        rqeeÿnzeÿgqeffÿfeÿoÿtomqÿwodhÿsenneqpf¢eÿdgsÿgÿdggheÿtomqÿrgwghefÿfwzemseÿnoÿgqqeÿfoo£ÿyoÿmrgne
        zoÿqemenstÿtomÿqeweeÿedgsfÿqodÿ¤  {ÿsohÿÿnoÿtomqÿKLMLD7ICÿgwwomnv
        gnÿqehmsgqÿmrgnefÿoÿtomqÿrgwghe¥ÿL:AÿiXÿA:¦Aÿ9;:>AFv


&'11789())(717891*14+9,08%#32$$"5-9., -8&,8- 7&9,&8/0#12$#4"#"322$040""2$30%37)/0#12$#4"#"322$4 213
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 41 of 101 PageID #: 349
0123145Case
       26 1:19-cv-02034-LDH-SMG
                              789ÿDocument
                                  ÿÿ8ÿ
                                               19Filed
                                                     ÿ1ÿ02/11/20
                                                              9ÿ635005Page
                                                                           !66 5542
                                                                                 5535of54101
                                                                                         66 PageID #: 350

                                                      456789:ÿ<=5>?:8@ÿAB56789:CD=5>?:8@9EFGDB85:C6HBI
 JKLKMÿ
 ^ÿ_`aabc`
          N@
           9Bÿ
             O9:
               5P9=
                  9QR
                    ÿN
                     >ST@
                        ÿ485
                           :?HUÿ
                               VWXYYXZ[VVZXXXXWXX\ZVVÿ

 8d@He=9f:gGdEfEC6HBÿhbijklm`nopqianarsk_t                                              ui`vÿwbpÿ^xvÿyz^{ÿbjÿ^^|x}ÿ~w
 uk|ÿ_sb`orcmobj̀aqc_borsk_
    ÿ                                                                                                                              ÿ




        `ookÿ4NTÿ<NTv
        kimÿj̀_ÿbaÿ`o`m`ÿÿkmÿbjÿj`ÿ_bokÿbjÿ^^|xyÿb_ÿkÿwbpÿ^xvÿyz^{
        ÿ~w~~vÿÿ^^xyr
        umbscÿi_`m|ÿVWXYYXZ[VVZXXXXWXX\ZVV
                                               ÿ
                                               O9:5P9=9QRÿN>ST@ÿ485:?HU




        ajÿJKLKÿ=865>Dÿjkÿs`sÿj`ÿ_kajÿinljklbj̀ÿajbjiaÿkÿpkimÿnbsbc`rÿcÿinÿkmÿN>H=B9QÿO9:5P9=gÿjkÿcjboop
        nm``ÿj`ÿbm`aaÿa`ÿkÿpkimÿsk_cÿòjj̀mla`ÿ_boÿbÿ_bbc`ÿpkimÿnbsbc`aÿas`iòÿjkÿbmm`ÿakkÿukÿinbj̀
        kÿm`i`jopÿpkiÿm`s``ÿ̀_boaÿmk_ÿ¡vÿokcÿÿjkÿpkimÿJKLKC6HBÿbsskijr
        ¢bjÿm`ciobmÿinbj̀aÿkÿpkimÿnbsbc`£ÿK9@ÿdfÿ@9U@ÿ8:9=@Er



"#$%1189&''&(81891)15*+,39- 42!!06./,#.$9(",9.#8","901 2! 04460-32 5 343 1-28$'01 2! 04460-3 214
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 43 of 101 PageID #: 351
0123145Case
       26 1:19-cv-02034-LDH-SMG
                              789ÿDocument
                                  ÿÿ8ÿ
                                               19Filed
                                                     ÿ1ÿ02/11/20
                                                              9ÿ635005Page
                                                                           !66 5544
                                                                                 5535of554101
                                                                                          4" PageID #: 352

                                                      56789:;ÿ=>6?@;9AÿBC6789:;DE>6?@;9A:FGHEC96;D7ICJ
 KLMLNÿ
 `ÿabccdeb
          OA
           :Cÿ
             P:;
               6Q:>
                  :RS
                    ÿO
                     ?TUA
                        ÿ596
                           ;@IVÿ
                               WXYZZY[\WW[YYYYXYYY]]^ÿ

 9fAIg>:h;iHfFhFD7ICÿjdklmnobpqrskcpctumav                                                wkbxÿydrÿ̀zxÿ{|`}ÿdlÿ~|ÿy
 wmÿaudbqteo qdlbcseadqtuma
    ÿ                                                                                                                              ÿ




        bqqmÿ5OUÿ=OUx
        mkoÿlbaÿdcÿbqbobÿÿmoÿdlÿlbÿadqmÿdlÿz~zÿpaÿmÿydrÿ̀zxÿ{|`}
        ÿxÿÿ̀|z}t
        wodueÿka boÿWXYZZY[\WW[YYYYXYYY]]^
                                               ÿ
                                               P:;6Q:>:RSÿO?TUAÿ596;@IV




        clÿKLMLÿ>976?EÿlmÿubuÿlbÿamclÿkpnlmndlbÿcldlkcÿmÿrmkoÿpdudebtÿeÿkpÿmoÿO?¡I>C:RÿP:;6Q:>iÿlmÿeldqqr
        pobbÿlbÿdobccÿcbÿmÿrmkoÿumaeÿqbllbonc¢bÿadqÿdÿaddebÿrmkoÿpdudebcÿcubkqbÿlmÿdoobÿcmm£ÿwmÿkpdlb
        mÿobkblqrÿrmkÿobubbÿbadqcÿomaÿ¤  xÿqmeÿÿlmÿrmkoÿKLMLD7ICÿduumklt
        ¥dlÿobekqdoÿkpdlbcÿmÿrmkoÿpdudeb¦ÿL:AÿfhÿA:VAÿ9;:>AFt



#$%&1189'((')81891*15+,-39" 42!!06./-$.%9)#-9.$8#-#901 2! 034243630""2!431"38%(01 2! 0342434 214
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 45 of 101 PageID #: 353
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 46 of 101 PageID #: 354
0123124Case
       35 1:19-cv-02034-LDH-SMG
                             6789ÿÿDocument
                                    ÿ7ÿ919
                                                 Filed
                                                       ÿÿ1ÿ54Page
                                                               02/11/20      4 055 47
                                                                                    444of
                                                                                       0 4101
                                                                                          52! PageID #: 355

                                                      3456789ÿ;<4=>97?ÿ@A456789BC<4=>97?8DEFCA749B5GAH
 IJKJLÿM?8AÿN894O8<8PQÿR<G=?ÿNGG<SKG<56
 T\ÿU^_V`W`WaVb_XYTTXVVVXYXVTZ[W
 7c?Gd<8e9fFcDeDB5GAÿgahijkl_mnoph`m`qrj^s                                               tuhvÿwhxÿyzvÿyz\{ÿaiÿ\\|}~ÿ
 tj|ÿ^rua_nqblxnai_`pb^anqrj^
    ÿ                                                                                                                              ÿ




        _nnjÿ3Mÿ;Mv
        jhlÿi_^ÿa`ÿ_n_l_ÿaiÿiu_ÿljxiÿjjlÿjlÿmjlruÿaiÿ\\|ÿa^ÿjxÿwhx_ÿyzv
        yz\{ÿxÿwvÿÿ\\}yq
        tlarxbÿh^_l|ÿTUVWWVXYTTXVVVXYXVTZ[W
                                           ÿ
                                           N894O8<8PQÿR<G=?ÿNGG<SKG<56




        `iÿIJKJÿ<754=Cÿijÿru_rÿiu_ÿ^j`iÿhmkijkai_ÿ̀iaih`ÿjÿojhlÿmarab_qÿbxÿhmÿjlÿM=G<A8PÿN894O8<fÿijÿbianno
        ml__ÿiu_ÿal_``ÿ̀_ÿjÿojhlÿxrj^xbÿn_ii_lk`_ÿ^anÿaxÿ^axab_ÿojhlÿmarab_`ÿ̀ru_hn_ÿijÿall_ÿ̀jjxÿtjÿhmai_
        ujÿl_h_xinoÿojhÿl_r__ÿ_^aǹÿlj^ÿ¡vÿnjbÿxÿijÿojhlÿIJKJB5GAÿarrjhxiq
        ¢axiÿl_bhnalÿhmai_`ÿjxÿojhlÿmarab_£ÿJ8?ÿceÿ?8¤?ÿ798<?Dq


"#$11789%&&%717891'14(9)*8! 23005+9,*"+#8*8+"79*8-. /30 00!0!342 3254 5.!17#&-. /30 00!0!32 312
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 48 of 101 PageID #: 356
0123124Case
       35 1:19-cv-02034-LDH-SMG
                              6789ÿDocument
                                   ÿÿ7ÿ9Filed
                                               19    ÿ1ÿ02/11/20
                                                              89ÿ54 4Page
                                                                          !055!4449
                                                                                 4!0"of!42101
                                                                                          !5 PageID #: 357

                                                      56789:;ÿ=>6?@;9AÿBC6789:;DE>6?@;9A:FGHEC96;D7ICJ
 KLMLNÿ
 _ÿabccdeb
          OA
           :Cÿ
             P:;
               6Q:>
                  :RS
                    ÿO
                     ?TUA
                        ÿ596
                           ;@IVÿ
                               WXYZZY[\WW[YYY[\][Y^[W
 9fAIg>:h;iHfFhFD7ICÿjdklmnobpqrskcpctumav                                                wxkyÿzk{ÿ|}yÿ|}_~ÿdlÿ~ÿ
 wmÿauxdbqteo{qdlbcseadqtuma
    ÿ                                                                                                                              ÿ




        bqqmÿ5OUÿ=OUy
        mkoÿlbaÿdcÿbqbobÿ{ÿmoÿdlÿlxbÿadqmÿdlÿ|ÿpaÿm{ÿzk{bÿ|}yÿ|}_~
        {ÿyÿÿ_}~t
        wodu{eÿkaboÿWXYZZY[\WW[YYY[\][Y^[W
                                               ÿ
                                               P:;6Q:>:RSÿO?TUAÿ596;@IV




        clÿKLMLÿ>976?Eÿlmÿuxbuÿlxbÿamclÿkpnlmndlbÿcldlkcÿmÿrmkoÿpdudebtÿe{ÿkpÿmoÿO?¡I>C:RÿP:;6Q:>iÿlmÿeldqqr
        pobbÿlxbÿdobccÿcbÿmÿrmkoÿ{uma{eÿqbllbonc¢bÿadqÿd{ÿad{debÿrmkoÿpdudebcÿcuxbkqbÿlmÿdoobÿcmm{£ÿwmÿkpdlb
        xmÿob kb{lqrÿrmkÿobubbÿbadqcÿomaÿ¤  yÿqmeÿ{ÿlmÿrmkoÿKLMLD7ICÿduumk{lt
        ¥d{lÿobekqdoÿkpdlbcÿm{ÿrmkoÿpdudeb¦ÿL:AÿfhÿA:VAÿ9;:>AFt



#$%&11789'((')717891*14+9,-8"!2300 5.9/-$.%8)#-8.$7#9-#801!30!0225 232224"3"231"37%(01!30!0225 234 312
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 50 of 101 PageID #: 358
0123143Case
       25 1:19-cv-02034-LDH-SMG
                             6789ÿÿDocument
                                    ÿ7ÿ919
                                                 Filed
                                                       ÿÿ1ÿ53Page
                                                               02/11/20      3 !55 51
                                                                                    333of
                                                                                        25"101
                                                                                           ""0 PageID #: 359

                                                     3456789ÿ;<4=>97?ÿ@A456789BC<4=>97?8DEFCA749B5GAH
 IJKJLÿM?8AÿN894O8<8PQÿR<G=?ÿNGG<SKG<56
 T]ÿU_`VaWaWbVc`XYTTXVVVWZT[[[\W
 7d?Ge<8f9gFdDfDB5GAÿhbijklm`nopqianarsk_t                                                 ui`vÿwioÿxvÿyz]xÿbjÿ]z{|}ÿ~
 uk{ÿ_sb`orcmobj̀aqc_borsk_
    ÿ                                                                                                                             ÿ




         `ookÿ3Mÿ;Mv
        kimÿj̀_ÿbaÿ`o`m`ÿbjÿj`ÿmkjÿkkmÿkmÿnkmsÿbjÿ]z{|yÿb_ÿkÿwiopÿxv
        yz]xÿÿw~~~vÿÿ]]yr
        umbscÿi_`m{ÿTUVWWVXYTTXVVVWZT[[[\W
                                           ÿ
                                           N894O8<8PQÿR<G=?ÿNGG<SKG<56




        ajÿIJKJÿ<754=Cÿjkÿs`sÿj`ÿ_kajÿinljklbj̀ÿajbjiaÿkÿpkimÿnbsbc`rÿcÿinÿkmÿM=G<A8PÿN894O8<gÿjkÿcjboop
        nm``ÿj`ÿbm`aaÿa`ÿkÿpkimÿsk_cÿòjj̀mla`ÿ_boÿbÿ_bbc`ÿpkimÿnbsbc`aÿas`iòÿjkÿbmm`ÿakkÿukÿinbj̀
        kÿm`i`jopÿpkiÿm`s``ÿ̀_boaÿmk_ÿ¡¢vÿokcÿÿjkÿpkimÿIJKJB5GAÿbsskijr
        £bjÿm`ciobmÿinbj̀aÿkÿpkimÿnbsbc`¤ÿJ8?ÿdfÿ?8¥?ÿ798<?Dr


#$%11789&''&717891(13)9*+80 42!!5,9-+#,$8+8,#79+8./ 02! "5 400 4"3455/017$'./ 02! "5 402 214
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 52 of 101 PageID #: 360
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 53 of 101 PageID #: 361
0122134Case
       25 1:19-cv-02034-LDH-SMG             Document 19 678Filed
                                                           9 ÿ02/11/20
                                                                  7ÿ7 Page 54 of 101 PageID #: 362

                                                                                                   $%&%'()
                                                                                       *+,-.ÿ01.23ÿ456ÿ778ÿ9:7;



      $<=>$?ÿ=A                                             $<B<$<?C<                                      ÿ
      E,FG126ÿH+,-I61.8ÿJKLM                                NG,Oÿ01.23                         456ÿ7:8ÿ9:7;
      P7QÿR+S1TU1V8ÿWS5+.GÿW6SS+                            NG,OÿX+SYÿZ[*3                            7:::\
      ]2Uÿ^S+_8ÿ]^ÿ7:::\                                    `2,aG.3                             :ÿ6IKMÿ7ÿSbM
      ÿ                                                     dK2+3                            Y,FG126ae:::
      fghiÿ=A                                               jSK.ÿjST23                              k]S-2l
      mÿnÿoÿpKKSF,1.2ÿ[-FM                                  q2X5-TÿrVO23                           Js+2X5-T
      7Q:99ÿ41Y1,F1ÿpt2-52                                  q2X2+2-F2ÿu3
      41Y1,F18ÿ]^ÿ77v\9ÿdN                                  *+,-.2TÿS-3                     NG,OO,-aÿ61I26
                                                            r+1F_,-aÿu3            :::v:P;;eo\:9;PP;9::

      f<$whC<                                                                  ÿ          >?h=ÿi$hC<
      W,+K.ÿj61KKÿxÿJ-t26SO2                                  ÿ                                      y:Me:
      r+1F_,-a                                                ÿ                                      y:M::
      [-K5+1-F2ÿz]{p|                                         ÿ
      j2+.,}2TÿE1,6ÿjSK.                                      ÿ                                      y\Me:
      q2.5+-ÿq2F2,O.ÿjSK.                                     ÿ                                      y9MP:
      ÿ
      ÿ                                                       N5I.S.16                               yoMP:
      ÿ                                                       ~1I26ÿ51-.,.V                             7
      ÿ                                                       rS.16ÿjSK.                             yoMP:



77 11789 91781778  780454 !""5#                                                212
0123134Case
       25 1:19-cv-02034-LDH-SMG            Document 19 678Filed
                                                          9 ÿ02/11/20
                                                                 7ÿ7 Page 55 of 101 PageID #: 363

                                                                                                 "#$#%&'
                                                                                     ()*+,ÿ./,01ÿ234ÿ567ÿ6859



      ":;<"=ÿ;?                                          ":@:":=A:                                      ÿ
      C*DE/04ÿF)*+G4/,7ÿHIJK                             LE*Mÿ./,01                          234ÿ567ÿ6859
      N5OÿP)Q/RS/T7ÿUQ3),EÿU4QQ)                         LE*MÿV)QWÿXY(1                             5888Z
      [0Sÿ\Q)]7ÿ[\ÿ5888Z                                 ^0*_E,1                            8ÿ4GIKÿ58ÿQ`K
      ÿ                                                  bI0)1                             W*DE/04_c888
      defgÿ;?                                            hQI,ÿhQR01                               i[Q+0j
      kÿlÿmÿnIIQD*/,0ÿY+DK                               o0V3+RÿpTM01                            Hq)0V3+R
      5O866ÿ2/W/*D/ÿnr0+30                               o0V0)0+D0ÿs1
      2/W/*D/7ÿ[\ÿ55tZ6ÿbL                               ()*+,0RÿQ+1                    LE*MM*+_ÿ4/G04
                                                         p)/D]*+_ÿs1         9t5tO55N99cm5ttc86mZN5

      d:"ufA:                                                                ÿ          <=f;ÿg"fA:
      U*)I,ÿh4/IIÿvÿw/)_0ÿH+r04QM0xU4/,                             ÿ                              y6KZc
      p)/D]*+_                                                      ÿ                              y8K88
      Y+I3)/+D0ÿz[xn{                                               ÿ
      h0),*|0RÿC/*4ÿhQI,                                            ÿ                              yZKc8
      o0,3)+ÿo0D0*M,ÿhQI,                                           ÿ                              y6KN8
      ÿ
      ÿ                                                             L3G,Q,/4                       yNKmc
      ÿ                                                             w/G04ÿ}3/+,*,T                     5
      ÿ                                                             pQ,/4ÿhQI,                     yNKmc



77 11789 91781778  7804530 5!2                                              212
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 56 of 101 PageID #: 364
0123145Case
       26 1:19-cv-02034-LDH-SMG                    789819 ÿ
                                             Document      ÿ789802/11/20
                                                          Filed  ÿÿPage
                                                                                57 of 101 PageID #: 365


      5:6;<=7ÿSTU6:V87W6T                                                                              4


       563789ÿ5:6;<=7X>                                        J087<:03> Y
       ?@ABCDEFGBBÿIG@F                                        EKAC@L@KMÿIG@F
                                                               NKCOAPÿNKQK@RC


                                                       /00ÿ2033ÿ4


                             Z8T[7ÿUWT;ÿ\]87ÿ^6<[:0ÿ966_WT`ÿU6:a
                      bcÿCcÿcOAÿ?deBÿBKQC@cPÿCcÿL@PMÿGPBfKABÿCcÿgcOAÿCAGQh@PiÿjOKBC@cPBk




                                                                                                              
                         Jlm3ÿn]77o3>pp\\\q<3o3q=6VpU8r3p<3o37:8=_WT`sU8r3q]7Vt




                 u]0ÿ083W037ÿ7:8=_WT`ÿT<Vv0:ÿW3ÿ7]0ÿ6T0ÿ^6<ÿ;6Tw7ÿ]8x0ÿ76ÿ_T6\q
   y@Czÿ{PLcA|KMÿ}KF@~KAg
                        X ÿgcOÿPK~KAÿzG~KÿCcÿCgRKÿ@
                                                  PÿGPcCzKAÿCAGQh@PiÿPO|KAkÿ@iPÿORÿCc
11  1 1! " # $"%"&'%4&(43000%&')%6*2*022366+,2**+54,-32.4!            41-
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 58 of 101 PageID #: 366
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 59 of 101 PageID #: 367
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 60 of 101 PageID #: 368
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 61 of 101 PageID #: 369
0121345Case
       6 1:19-cv-02034-LDH-SMG Document
                               789ÿÿÿ19
                                          8ÿ ÿ
                                                Filed  6540426644Page
                                                       02/11/20      55564062
                                                                             06of 101 PageID #: 370

                                                      0123456ÿ891:;64<ÿ=>123456?@91:;64<5ABC@>416?2D>E
 FGHGIÿ
 UÿWXYYZ[X
          J<
           5>ÿ
             K56
               1L59
                  5Mÿ
                    NOPQRQSTNNSQQPPPNQSRRN
 4\<D]95^6_C\A^A?2D>ÿ̀ZabcdeXfghiaYfYjkcWl                                                maXnÿoa[ÿpnÿqrUsÿZbÿUUtUUÿou
 mctÿWvkwZXgj[evxygZbXYzi[WZvgjkcW
    ÿ                                                                                                                              ÿ




        {Xggcÿ0J|}~ÿ8J~n
         caeÿvbXWÿZYÿXgvXeXÿZbÿUUtrsÿZWÿcxÿoa[aYbÿpnÿqrUsÿvxÿouoonÿ
        UUqjÿmwXÿvbXWÿZYÿYv[xXÿceÿyhÿÿ{j
        meZkvx[ÿaWyXetÿNOPQRQSTNNSQQPPPNQSRRN
                                                           ÿ
                                                           K561L595M




        vYvbÿFGHGÿ9421:@ÿbcÿkwXkÿbwXÿWcYbÿafdbcdZbXÿYbZbaYÿcÿhcaeÿfZkZ[Xjÿv[xÿafÿceÿJ:D9>5MÿK561L59_ÿbcÿv[vbZggh
        feXvXÿbwXÿZeXYYÿYvXÿcÿhcaeÿvxkcWvx[ÿgXbbXedYvXÿWZvgÿZxÿWZxZ[XÿhcaeÿfZkZ[XYÿYkwXagXÿbcÿZeevXÿYccxÿmcÿafZbX
        wcÿeXzaXxbghÿhcaÿeXkXvXÿXWZvgYÿecWÿnÿgc[ÿvxÿbcÿhcaeÿFGHG?2D>ÿZkkcaxbj
        ZxbÿeX[agZeÿafZbXYÿcxÿhcaeÿfZkZ[XÿG5<ÿ\^ÿ<5<ÿ4659<Aj



1189!! "!81891#14$%&9'3522(6)*&)9"&9)8&9+,-5255403402(2042,'.8 +,-52554034/ 513
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 63 of 101 PageID #: 371
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 64 of 101 PageID #: 372
8/7/2019
       Case                      Gmail - USPS®
              1:19-cv-02034-LDH-SMG            Item Delivered,
                                         Document      19 FiledLeft with Individual 70181830000191291537
                                                                       02/11/20        Page 65 of 101 PageID #: 373


                                                     Michael Grinblat <michael.grinblatesq@gmail.com>


  USPS® Item Delivered, Left with Individual
  70181830000191291537
  1 message

  auto-reply@usps.com <auto-reply@usps.com>                                              Wed, Aug 7, 2019 at 11:54 AM
  To michael grinblatesq@gmail com




        Hello Michael Grinblat,

        Your item was delivered to an individual at the address at 11 52 am on
        August 7, 2019 in JAMAICA, NY 11432.

        Tracking Number: 70181830000191291537


                                         Delivered, Left with Individual




       Vi it USPS Tracking® to check the mo t up to date tatu of your package Sign up for Informed Delivery® to digitally
       preview the address side of your incoming letter-sized mail and manage your packages scheduled to arrive soon! To update
       how frequently you receive email from USPS, log in to your USPS com account

       Want regular updates on your package? Set up text alerts.




https://mail.google.com/mail/u/0?ik=4a73216659&view=pt&search=all&permthid=thread-f%3A1641224126640493086%7Cmsg-f%3A1641224126…   1/2
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 66 of 101 PageID #: 374
8/14/2019
       Case                       Gmail Document
              1:19-cv-02034-LDH-SMG     - USPS® Item Delivered,
                                                      19 Filed  In/At 02/11/20
                                                                      Mailbox 9405503699300083412546
                                                                                    Page 67 of 101 PageID #: 375


                                                     Michael Grinblat <michael.grinblatesq@gmail.com>


  USPS® Item Delivered, In/At Mailbox 9405503699300083412546
  1 message

  auto-reply@usps.com <auto-reply@usps.com>                                            Wed, Aug 14, 2019 at 10:54 AM
  To michael grinblatesq@gmail com




        Hello MICHAEL GRINBLAT,

        Your item was delivered in or at the mailbo at 10 53 am on August 14,
        2019 in JAMAICA, NY 11432.

        Tracking Number: 9405503699300083412546


                                              Delivered, In/At Mailbox




       Vi it USPS Tracking® to check the mo t up to date tatu of your package Sign up for Informed Delivery® to digitally
       preview the address side of your incoming letter-sized mail and manage your packages scheduled to arrive soon! To update
       how frequently you receive email from USPS, log in to your USPS com account

       Want regular updates on your package? Set up text alerts.




https://mail.google.com/mail/u/0?ik=4a73216659&view=pt&search=all&permthid=thread-f%3A1641854529374867496%7Cmsg-f%3A1641854529…   1/2
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 68 of 101 PageID #: 376
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 69 of 101 PageID #: 377
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 70 of 101 PageID #: 378
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 71 of 101 PageID #: 379
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 72 of 101 PageID #: 380


Alexander                                                                                                                                                                                                                                                                                                                                       S tNCE    1962
POOLE & Co. Inc.
PO Box 69 , ALBANY, NY 12201
T ELEPHONE 518-436-0895 • FAX 518-436-7366
EMAIL INFO@ ALEXANDERPOOLE. COM




14453
                                                                                                                                                                                                                                                                                                                    Our Job#                  1920209
Law Offices of Michael Grinblat
Michael Grinblat                                                                                                                                                                                                                                                                     Your File No.: IGrinblat
                                                                                                                                                                                                                                                                                                                          ~--------------~

817 Broadway Fourth Fl. ,                                                                                                                                                                                                                                                                                 Date Returnable : --=------::c=-:::-:-:---=-::=---
New York NY 10003                                                                                                                                                                                                                                                                                          Docket or ID # : I9-cv-2034LDH-SMG
                                                                                                                                                                                                                                                                                                                    Court: U.S . District
                                                                                                                                                                                                                                                                                                                  County: Eastern Di st.
                                                                                                                                                                                                                                                                                                             Date Served : 5/8/20 19

l·semyon Grinblat, individually and on behalf of all others similarly                                                                                                                                                                                                                                        ; Plaintiff/Petitioner
8 .i.t.•. .!.~.ted .................................................................................................. . . . . . ................................ ..............................................................................................................................................!
 H & 6 Associate Inc. et al                                                                                                                                                                                                                                                                                        Defendant/Respondent


                                                                                                                                                                                                       Served On:

                                                                                                                                                                     H & 6 Associate Inc.
       Docs.                              Summons in a Civil Action with Exhibits
       SeNed

 Pursuant to                              Business Corporation Law §306

                                                                                                                               Served via New York Secretary of State:



                    This is your receipt for service via the New York State Secretary of State.
                    The affidavit for this service was mailed to you previously on      5/8/2019 .


                    Do not dispose of this receipt from the NY Secretary of State. It is an integ ral
                    part of your service and should be kept with the affidavit of service which was
                    previously mailed.
     Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 73 of 101 PageID #: 381




                      State of New York - Department of State
                                Receipt for Service


Receipt #:   201905150147                                        Cash #: 201905150147
Date of Service:   05 / 08 / 2019                              Fee Paid: $40 - DRAWDOWN
Serv ice Company:  02 ALEXANDER POOLE & CO . , INC.     - 02

Service was directed to be made pursuant to:        SECTION 306 OF THE BUSINESS
   CORPORATION LAW

Party Served:   H & 6 ASSOCIATE INC.



Plainti ff / Petitioner:
                  GRINBLAT, SEMYON




Service of Process Address:
H & 6 ASSOCIATE INC.
170-22 JAMAICA AVE
JAMAICA,  NY 11432

                                                                      Secretary of State
                                                                     By NANCY DOUGHERTY
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 74 of 101 PageID #: 382




                             EXHIBIT 4


                  CORRESPONDENCE
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 75 of 101 PageID #: 383
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 76 of 101 PageID #: 384
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 77 of 101 PageID #: 385
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 78 of 101 PageID #: 386
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 79 of 101 PageID #: 387
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 80 of 101 PageID #: 388
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 81 of 101 PageID #: 389
   SEMYON GRINBLAT, individually and on behalf of all others similarly situated v. H & 6
   ASSOCIATE INC., THE HUGH FAMILY REVOCABLE TRUST, JOHN DOE 1-X, persons yet
   unknown, Limited Liability Companies, Partnerships, Corporations 1-X, entities yet unknown
   Case No.: 19-cv-2034-LDH-SMG
   June 18, 2019
   Page 2

          Please be further advised that my goal is to avoid costly litigation and to resolve this matter
   amicably. My ultimate goal is the defendants’ compliance with the 2010 ADA Standards and
   accessibility for the disabled.

          Please contact me at your earliest convenience to discuss settlement of this matter.



                                                                 Very truly yours,




                                                                 Michael Grinblat, Esq.
                                                                 Enclosure
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 82 of 101 PageID #: 390
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 83 of 101 PageID #: 391
   SEMYON GRINBLAT, individually and on behalf of all others similarly situated v. H & 6
   ASSOCIATE INC., THE HUGH FAMILY REVOCABLE TRUST, JOHN DOE 1-X, persons yet
   unknown, Limited Liability Companies, Partnerships, Corporations 1-X, entities yet unknown
   Case No.: 19-cv-2034-LDH-SMG
   June 18, 2019
   Page 2

          Please be further advised that my goal is to avoid costly litigation and to resolve this matter
   amicably. My ultimate goal is the defendants’ compliance with the 2010 ADA Standards and
   accessibility for the disabled.

          Please contact me at your earliest convenience to discuss settlement of this matter.



                                                                 Very truly yours,




                                                                 Michael Grinblat, Esq.
                                                                 Enclosure
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 84 of 101 PageID #: 392
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 85 of 101 PageID #: 393
   SEMYON GRINBLAT, individually and on behalf of all others similarly situated v. H & 6
   ASSOCIATE INC., THE HUGH FAMILY REVOCABLE TRUST, JOHN DOE 1-X, persons yet
   unknown, Limited Liability Companies, Partnerships, Corporations 1-X, entities yet unknown
   Case No.: 19-cv-2034-LDH-SMG
   July 6, 2019
   Page 2

          Please be further advised that my goal is to avoid costly litigation and to resolve this matter
   amicably. My ultimate goal is the defendants’ compliance with the 2010 ADA Standards and
   accessibility for the disabled.

          Please contact me at your earliest convenience to discuss settlement of this matter.



                                                                 Very truly yours,




                                                                 Michael Grinblat, Esq.
                                                                 Enclosure
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 86 of 101 PageID #: 394
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 87 of 101 PageID #: 395
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 88 of 101 PageID #: 396
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 89 of 101 PageID #: 397
   SEMYON GRINBLAT, individually and on behalf of all others similarly situated v. H & 6
   ASSOCIATE INC., THE HUGH FAMILY REVOCABLE TRUST, JOHN DOE 1-X, persons yet
   unknown, Limited Liability Companies, Partnerships, Corporations 1-X, entities yet unknown
   Case No.: 19-cv-2034-LDH-SMG
   July 12, 2019
   Page 2

           Please note that this is the second correspondence, with which I am sending you a copy of
   the motion for default judgment, with exhibits, against your corporation. The first correspondence,
   with which I also included a copy of the same motion, with exhibits, was sent to you on the day
   the motion was filed, July 6, 2019. It was sent by priority mail service of US Mail, but I did not
   request a return receipt. Consequently, I am sending you this correspondence, by certified mail,
   return receipt requested.

          Please be further advised that my goal is to avoid costly litigation and to resolve this matter
   amicably. My ultimate goal is the defendants’ compliance with the 2010 ADA Standards and
   accessibility for the disabled.

          Please contact me at your earliest convenience to discuss settlement of this matter.



                                                                 Very truly yours,




                                                                 Michael Grinblat, Esq.
                                                                 Enclosure
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 90 of 101 PageID #: 398
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 91 of 101 PageID #: 399
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 92 of 101 PageID #: 400
   SEMYON GRINBLAT, individually and on behalf of all others similarly situated v. H & 6
   ASSOCIATE INC., THE HUGH FAMILY REVOCABLE TRUST, JOHN DOE 1-X, persons yet
   unknown, Limited Liability Companies, Partnerships, Corporations 1-X, entities yet unknown
   Case No.: 19-cv-2034-LDH-SMG
   August 3, 2019
   Page 2

         Please contact me at your earliest convenience to discuss settlement of this matter.



                                                              Very truly yours,



                                                              Michael Grinblat, Esq.
                                                              Enclosures
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 93 of 101 PageID #: 401
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 94 of 101 PageID #: 402
   SEMYON GRINBLAT, individually and on behalf of all others similarly situated v. H & 6
   ASSOCIATE INC., THE HUGH FAMILY REVOCABLE TRUST, JOHN DOE 1-X, persons yet
   unknown, Limited Liability Companies, Partnerships, Corporations 1-X, entities yet unknown
   Case No.: 19-cv-2034-LDH-SMG
   August 5, 2019
   Page 2

         Please contact me at your earliest convenience to discuss settlement of this matter.



                                                              Very truly yours,



                                                              Michael Grinblat, Esq.
                                                              Enclosures
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 95 of 101 PageID #: 403
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 96 of 101 PageID #: 404
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 97 of 101 PageID #: 405
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 98 of 101 PageID #: 406
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 99 of 101 PageID #: 407
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 100 of 101 PageID #: 408
   SEMYON GRINBLAT, individually and on behalf of all others similarly situated v. H & 6
   ASSOCIATE INC., JOHN DOE 1-X, persons yet unknown, Limited Liability Companies,
   Partnerships, Corporations 1-X, entities yet unknown
   Case No.: 19-cv-2034-LDH-SMG
   January 30, 2020
   Page 2

             Once again, please contact me at your earliest convenience to discuss settlement of this
   matter.



                                                                Very truly yours,



                                                                Michael Grinblat, Esq.
                                                                Enclosures
Case 1:19-cv-02034-LDH-SMG Document 19 Filed 02/11/20 Page 101 of 101 PageID #: 409
